DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-9 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “ROTOR WITH PERMANENT MAGNETS FORMING 40% OF THE ROTOR CORE”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PG Pub 2050288233 hereinafter “Kim” in view of Takezawa et al. (US Patent 6147428 hereinafter “Takezawa”). 

Re-claim 1, Kim discloses a rotor (200,210,100) for an electrical machine having internal permanent magnets (280), the rotor comprising- a yoke (220,225) ) defining a plurality of recesses (230) for receiving parallelepipedal permanent magnets (280 ), the recesses (230a,230b  ) being surrounded by magnetically saturated external transverse isthmuses ( at W4 ) and lateral isthmuses ( 287,annotated Fig.12 ) and by radial isthmuses (at W1,225, annotated Fig.12,Fig.13), and oblique isthmuses (annotated Fig.12 and annotated Fig.13),  wherein: the magnets (280)  are assembled in pairs of magnets ( annotated Fig.12) magnetized in the same direction (annotated Fig.7) and perpendicular to the radial direction of the radial isthmuses   (W1 location, or more or less, annotated Fig.7) arranged between  the coupled magnets(230) the radial isthmuses (annotated Fig.7m, width of W2) have a thickness of less than 5 percent (W1 is less than 1 mm, therefore, it is less than 1 mm, also W2 is more than W1, therefore, at some point it could be 1.1mm or more which falls in the 5% of 44 diameter of the rotor) is more than W1, therefore, of the diameter of the rotor(P[0118, 44 mm);
Kim fails to explicitly teach the yoke including a stack of sheets, wherein the perimeter of the cross-section of the rotor is formed by a succession of curved profiles between two consecutive pairs of magnets, and tangential linear profiles at the external transverse isthmuses.  
However, Takezawa teaches the yoke including a stack of sheets (Col.2, L.3), wherein the perimeter of the cross-section of the rotor is formed by a succession of curved profiles (annotated Fig.3) between two consecutive pairs of magnets (39, 45), and tangential linear profiles (annotated Fig.3) at the external transverse isthmuses (at t, see Fig.3).
  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the yoke and specify the structure of the rotor curve profile disclosed by Kim wherein the yoke including a stack of sheets, wherein the perimeter of the cross-section of the rotor is formed by a succession of curved profiles between two consecutive pairs of magnets, and tangential linear profiles at the external transverse isthmuses as taught by Takezawa to prevent magnetic short-circuit and minimized distorted forward magnetic flux wave form (Col.10, L.55-67).


    PNG
    media_image1.png
    738
    717
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    864
    797
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    729
    708
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    750
    808
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    889
    854
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    438
    762
    media_image6.png
    Greyscale
 
    PNG
    media_image5.png
    889
    854
    media_image5.png
    Greyscale
 
    PNG
    media_image7.png
    537
    571
    media_image7.png
    Greyscale


Re-claim 3, U.S. National Phase Entry of PCT/FR2018/050824Page 4 of 8Kim as modified discloses the rotor according to claim 1, wherein the magnets (280) have a rectangular cross- section (annotated Fig.2).  
Re-claim 4, Kim as modified discloses the rotor according to claim 1 wherein the  magnets (280) have a trapezoidal cross- section (annotated Fig.12) with symmetry with respect to a plane of the radial isthmuses (annotated Fig.13, any of the planes of the radial isthmuses), the small base (annotated Fig.13) of the trapezoidal cross-section being directed towards a stator of the electric machine (annotated Fig.11).
Re-claim 5, Kim as modified discloses the rotor according to claim 1, wherein the yoke has openings (see Fig.11, item 260) between two pairs of magnets (any pair of 280a, 280b) corresponding to the magnetic poles of the rotor (see Fig.11).  
Re-claim 6, Kim as modified discloses the rotor according to claim 1, wherein the lateral isthmuses (annotated Fig.13) are oriented radially and at a 45 degree angle (annotated Fig.13, the angle ranges to below 90 degrees, depending on the angle of deflection, with respect to the radial isthmuses (annotated Fig.13, any of the one of radial isthmuses, at least 2).  
Re-claim 7, Kim as modified discloses the rotor according to claim 1,wherein two consecutive pairs of magnets (any tow 280a,280b) are separated by solid material areas  (areas at 235, see Fig.11).  
Re-claim 8, Kim discloses an electric machine comprising a stator (see Fig.13), having a polar teeth, at least a part of which is surrounded by an electric coil (annotated Fig.7), a rotor (200,210,100) for an electrical machine having internal permanent magnets (280), the rotor comprising- a yoke (220,225) ) defining a plurality of recesses (230) for receiving parallelepipedal permanent magnets (280 ), the recesses (230a,230b  ) being surrounded by magnetically saturated external transverse isthmuses ( at W4 ) and lateral isthmuses ( 287,annotated Fig.12 ) and by radial isthmuses (at W1,225, annotated Fig.12,Fig.13), and oblique isthmuses (annotated Fig.12 and annotated Fig.13),  wherein: the magnets (280)  are assembled in pairs of magnets ( annotated Fig.12) magnetized in the same direction (annotated Fig.7) and perpendicular to the radial direction of the radial isthmuses   (W1 location, or more or less, annotated Fig.7) arranged between  the coupled magnets(230) the radial isthmus (annotated Fig.7m, width of W2) have a thickness of less than 5 percent (W1 is less than 1 mm, therefore, it is less than 1 mm, also W2 is more than W1, therefore, at some point it could be 1.1mm or more which falls in the 5% of 44 diameter of the rotor) is more than W1, therefore, of the diameter of the rotor(P[0118, 44 mm);
Kim fails to explicitly teach the yoke including a stack of sheets, wherein the perimeter of the cross-section of the rotor is formed by a succession of curved profiles between two consecutive pairs of magnets, and tangential linear profiles at the external transverse isthmuses.  
However, Takezawa teaches the yoke including a stack of sheets (Col.2, L.3), wherein the perimeter of the cross-section of the rotor is formed by a succession of curved profiles (annotated Fig.3) between two consecutive pairs of magnets (39, 45), and tangential linear profiles (annotated Fig.3) at the external transverse isthmuses (at t, see Fig.3).
  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the yoke and specify the structure of the rotor curve profile disclosed by Kim wherein the yoke including a stack of sheets, wherein the perimeter of the cross-section of the rotor is formed by a succession of curved profiles between two consecutive pairs of magnets, and .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Takezawa as applied to claim 1 above and in further view of Saint-Michel (US Patent 10432049 hereinafter “Saint-Michel”). 
Re-claim 2, Kim as modified discloses a rotor according to claim 1, wherein the cumulative cross-section of the magnets is greater than an approximate percent of the cross-section of the rotor.  
	Kim as modified fails to teach cumulative cross-section of the magnets is greater than 40 percent of the cross-section of the rotor.  
	However, Saint-Michel teach the cumulative cross-section of the magnets (Magnet area is 40, length is at least 20 mm, greater than 40 percent of the cross-section of the rotor (diameter of the rotor could be 50%, therefore 50 mm, 2 magnet lengths across are 20 + 20 mm = 40 mm, 50 – 40 mm = 10 mm.  40 mm is at least 80% of cross section of the rotor, or if calculating area of the magnet [20 mm * 2 mm= 40 mm], then 4 magnets per pole the area is 80 *8= 640), therefore, it is greater than 40 %.  
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to teach the percentage of the cross sections of the magnet and rotor disclosed by Kim as modified wherein cumulative cross-section of the magnets is greater than 40 percent of the cross-section of the rotor as taught by Saint-Michel  to provide flux concentration having high energy density provide more effective use of the magnets (Saint-Michel, Col.1, L.30-4) furthermore, examiner indicates that this is a change in proportion, in this case magnet proportion to be 40% or more of rotor size, which still makes the device operate the same and generate magnetic flux, see eMPEP, 2144.04IV, change in size/proportion, a n Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device, also see 2144.05, Routine Optimization, For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Takezawa and in further view of Walme et al. (US PG Pub 20180248418 hereinafter “Walme”). 
Re-claim 9, Kim discloses an electrical machine, comprising a motor including stator (see Fig.13), having a polar teeth, at least a part of which is surrounded by an electric coil (annotated Fig.7), a rotor (200,210,100) for an electrical machine having internal permanent magnets (280), the rotor comprising- a yoke (220,225) ) defining a plurality of recesses (230) for receiving parallelepipedal permanent magnets (280 ), the recesses (230a,230b  ) being surrounded by magnetically saturated external transverse isthmuses ( at W4 ) and lateral isthmuses ( 287,annotated Fig.12 ) and by radial isthmuses (at W1,225, annotated Fig.12,Fig.13), and oblique isthmuses (annotated Fig.12 and annotated Fig.13),  wherein: the magnets (280)  are assembled in pairs of magnets ( annotated Fig.12) magnetized in the same direction (annotated Fig.7) and perpendicular to the radial direction of the radial isthmuses   (W1 location, or more or less, annotated Fig.7) arranged between  the coupled magnets(230) the radial isthmuses (annotated Fig.7m, width of W2) have a thickness of less than 5 percent (W1 is less than 1 mm, therefore, it is less than 1 mm, also W2 is more than W1, therefore, at some point it could be 1.1mm or more which falls in the 5% of 44 diameter of the rotor) is more than W1, therefore, of the diameter of the rotor(P[0118, 44 mm);
Kim fails to explicitly teach the yoke including a stack of sheets, wherein the perimeter of the cross-section of the rotor is formed by a succession of curved profiles between two consecutive pairs of magnets, and tangential linear profiles at the external transverse isthmuses.  

  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the yoke and specify the structure of the rotor curve profile disclosed by Kim wherein the yoke including a stack of sheets, wherein the perimeter of the cross-section of the rotor is formed by a succession of curved profiles between two consecutive pairs of magnets, and tangential linear profiles at the external transverse isthmuses as taught by Takezawa to prevent magnetic short-circuit and minimized distorted forward magnetic flux wave form (Col.10, L.55-67).
Kim as modified fails to explicitly teach the machine is an electrical compressor including a turbine. 
However, Walme teaches an electrical compressor including a turbine (P[0007]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the electrical machine disclosed by Walme wherein a compressor makes it possible to compensate of power loss and optimize filling cylinders of the device of an electrical machine (Walme, P [007]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834